Willson, Judge.
This conviction is for the theft of three-hogs alleged to be the property of one Barber. As presented to us in the statement of facts, the evidence does not sustain the conviction. There is no sufficient proof of the venue of the offense. Barber testified that he lived in Llano county, and owned a stock of hogs; that he missed some of his hogs from their range; but he did not state where that range was, whether in Llano or some other county. No witnesses testified *577that the hogs were taken in Llano county, nor was it proved circumstantially that they were taken in that county.
Opinion delivered May 11, 1889.
Three hogs were found in defendant’s possession, which one witness testified bore the ear mark of Barber, and had flesh marks similar to hogs which Barber had missed from his hog range. There is no other evidence that Barber owned the hogs found in defendant’s possession. In rebuttal, defendant proved that the three hogs found in his possession were in his own mark, and were his hogs; that his mark was almost identical with Barber’s, and that other persons in the county used the same mark that Barber used.
We are of the opinion that the allegation of ownership is not sustained by the evidence. The judgment is reversed and the cause is remanded.
Reversed and remanded„